IN THE COURT OF APPEALS OF IOWA

                                      No. 14-1692
                                Filed January 28, 2015


IN THE INTEREST OF F.K.,
Minor Child,

W.K., Father,
Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Clinton County, Christine Dalton,

District Associate Judge.



       A father appeals the termination of his parental rights to his child.

AFFIRMED.



       Jennifer Olsen, Davenport, for appellant father.

       Thomas J. Miller, Attorney General, Kathryn K. Lang, Assistant Attorney

General, Mike Wolf, County Attorney, and Cheryl Newport, Assistant County

Attorney, for appellee State.

       John Zimmerman, Clinton, attorney and guardian ad litem for minor child.



       Considered by Vogel, P.J., and Vaitheswaran and Potterfield, JJ.
                                          2


VAITHESWARAN, J.

       A father appeals the termination of his parental rights to his daughter, born

in 2011.   He raises several arguments premised on his inability to visit his

daughter in light of an extension of a criminal no-contact order.

   I. Background Facts and Proceedings

       The facts are essentially undisputed. The father pled guilty to domestic

abuse assault with a weapon after dragging his girlfriend and wielding a knife

while his infant daughter was in her arms. The child was seven months old when

the district court sentenced the father to prison. The court separately issued a

sentencing no-contact order, naming the father’s girlfriend and their daughter as

protected persons. The no-contact order was slated to expire in two years.

       Shortly before the no-contact expired, the district court extended it through

April 18, 2019. By this time, the father was out of prison and living with friends.

       Meanwhile, the State initiated the second of two child-in-need-of-

assistance (CINA) proceedings. The child, who was voluntarily placed in foster

care in connection with the first proceeding and was later reunified with her

mother, returned to foster care.

       The father engaged in services other than visitation through the Iowa

Department of Human Services. His attendance was inconsistent.

       The case proceeded to termination. The juvenile court terminated the

father’s parental rights pursuant to several statutory provisions.

       On appeal, the father does not challenge the grounds for termination.

Instead, he contends: (1) termination was not in the child’s best interests, (2) the

department did not satisfy its mandate to make reasonable efforts toward
                                            3


reunification because it never afforded him visits with the child, (3) the district

court issued the no-contact order without the benefit of a juvenile court order

granting concurrent jurisdiction, and (4) his attorney was ineffective in failing to

insist on visits with the child.1 We will address all four interrelated arguments

together.

      II. Analysis

         Termination must be in the child’s best interests. Iowa Code § 232.116(2)

(2013); In re A.S., 743 N.W.2d 865, 867 (Iowa Ct. App. 2007). On our de novo

review, we are persuaded this requirement was satisfied. As the juvenile court

stated, the child did not know her father. Her last experience with him was as an

infant witnessing an assault on her mother. Although the father participated in

individual therapy to identify and address the triggers causing stress, anger, and

anxiety—and he made progress towards his goals—he was not in a position to

parent his child safely.

         We recognize the father was unable to test his progress towards

reunification because of the no-contact order. However, the mother had every

right to seek an extension of the order and the criminal court had every right to

extend it. See Iowa Code § 664A.8 (authorizing State or victim to file application

for extension of no-contact order).

         The department was obligated to follow the order.            See Iowa Code

§ 664A.3(4) (stating an order “requiring the defendant to have no contact with the

alleged victim’s children shall prevail over any existing order which may be in

conflict with the no-contact order.”). Accordingly, the department did not violate

1
    The father was represented by another attorney during the CINA proceedings.
                                           4


its reasonable efforts mandate by declining to facilitate visits between father and

child. See Iowa Code § 232.102(7) (requiring department to exercise reasonable

efforts toward reunification); In re C.B., 611 N.W.2d 489, 493–94 (Iowa 2000).

        Nor was a juvenile court order granting the district court concurrent

jurisdiction required as a prerequisite to the district court’s extension of the no-

contact order. While a party to a juvenile court action must obtain permission to

concurrently litigate “custody, guardianship, or placement of a child,” no mention

is made of criminal proceedings. See Iowa Code § 232.3(1). The no-contact

order was issued in a criminal proceeding. See Iowa Code § 664A.1(1).

        Because the sentencing no-contact order was appropriately extended, the

father’s attorney in the juvenile proceeding did not breach an essential duty in

failing to object to the absence of visits. See In re A.C., 852 N.W.2d 515, 520–21

(Iowa Ct. App. 2014) (setting forth test for ineffective assistance in termination

cases).

        We affirm the termination of the father’s parental rights to his child, born in

2011.

        AFFIRMED.